Name: 90/678/EEC: Council Decision of 13 December 1990 recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  trade policy;  animal product;  health
 Date Published: 1990-12-31

 Avis juridique important|31990D067890/678/EEC: Council Decision of 13 December 1990 recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free Official Journal L 373 , 31/12/1990 P. 0029 - 0033 Finnish special edition: Chapter 3 Volume 36 P. 0072 Swedish special edition: Chapter 3 Volume 36 P. 0072 COUNCIL DECISIONof 13 December 1990recognizing certain parts of the territory of the Community as being either officially swine fever free or swine fever free(90/678/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 90/425/EEC (2), and in particular Article 4b (1) (c) thereof, Having regard to Council Directive 72/461/EEC of12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 89/662/EEC (4), and in particular Article 13a (2) thereof, Having regard to the proposal from the Commission, Whereas Decision 88/303/EEC (5), as last amended by Decision 90/63/EEC (6), recognizes certain parts of the territory of Belgium, Germany, France, Greece, the Netherlands and Spain as being officially swine fever free and certain parts of Belgium, Germany, France and Italy as being swine fever free; Whereas by Commission Decisions 89/420/EEC (7), 89/473/EEC (8), 90/251/EEC (9) Spain, the Netherlands and Greece were recognized respectively as officially swine fever free Member States within the context of disease eradication in accordance with the provisions of Article 2 (2), 3 (2) and 7 of Directive 80/1095/EEC (10), as last amended by Directive 87/487/EEC (11); whereas those Member States comply since that date with the criteria for an ¹officially swine fever free Member State as defined in Article 2 (q) of Directive 64/432/EEC; Whereas in a certain part of the territory of Germany swine fever has not been detected for more than one year, vaccination against swine fever has not been authorized for at least the preceding 12 months and the holdings contain no pigs which have been vaccinated against swine fever during the previous 12 months; consequently, this part of the territory fulfils the requirements for being recognizedas officially swine fever free for the purpose of intra-Community trade; Whereas within the framework of an eradication plan the Commission, by Decision 90/614/EEC (12), has recognized certain regions in Germany as being officially swine fever free; Whereas in certain parts of the territory of Germany, Belgium, France and Italy swine fever has not been detected for more than one year; whereas, consequently, these parts of the territory fulfil the requirements for being recognized as swine fever free for the purpose of intra-Community trade in fresh meat, HAS ADOPTED THIS DECISION: Article 1The parts of the territory of the Community described in Annex I shall be recognized as being officially swine fever free in accordance with Article 4b (1) (c) of Directive 64/432/EEC. Article 2The parts of the territory of the Community describedin Annex II shall be recognized as being swine feverfree in accordance with Article 13a (2) of Directive 72/461/EEC. Article 3Decision 88/303/EEC is hereby repealed. Article 4This Decision is addressed to the Member States. Done at Brussels, 13 December 1990. For the CouncilThe PresidentP. ROMITA(1) OJ N ° 121, 29. 7. 1964, p. 1977/64. ¹($) OJ N ° L 224, 18. 8. 1990, p. 29. ¹(=) OJ N ° L 302, 31. 12. 1972, p. 24. ¹(%) OJ N ° L 395, 30. 12. 1989, p. 12. ¹(& ) OJ N ° L 132, 28. 5. 1988, p. 76. ¹(() OJ N ° L 43, 17. 2. 1990, p. 32. ¹()) OJ N ° L 192, 7. 7. 1989, p. 39. ¹( 7) OJ N ° L 233, 10. 8. 1989, p. 34. ¹( §) OJ N ° L 143, 6. 6. 1990, p. 10. (10) OJ N ° L 325, 1. 12. 1980, p. 1. (11) OJ N ° L 280, 3. 10. 1987, p. 24. (12) OJ N ° L 328, 28. 11. 1990, p. 23. ANNEX I Parts of the territory of the Community which are recognized as being officially swine fever freeCHAPTER 1GermanyBundeslaender: - Schleswig-Holstein, - Hamburg, - Bremen, - Saarland. Regierungsbezirke: - Braunschweig, Hannover, Weser-Ems and Lueneburg within Bundesland Lower Saxony, - Detmold, Arnsberg, Cologne, Muenster and Duesseldorf within Bundesland North-Rhine Westphalia, - Koblenz, Rheinhessen-Pfalz and Trier within Bundesland Rhine Palatinate, - Stuttgart, Karlsruhe, Freiburg and Tuebingen within Bundesland Baden-Wuerttemberg, - Niederbayern, Oberfranken, Oberpfalz, Unterfranken, Mittelfranken und Oberbayern within Bundesland Bavaria. CHAPTER 2FranceDepartments: - Eure and Seine-Maritime within the Haute-Normandie region, - Calvados, Manche and Orne within the Basse-Normandie region, - CÃ ´tes d'Armor, FinistÃ ¨re, Ille-et-Vilaine and Morbihan within the region of Brittany, - Loire Atlantique, Maine et Loire, Mayenne, Sarthe and VendÃ ©e within the region of Pays de Loire, - Charente, Charente-Maritime, Deux-SÃ ¨vres and Vienne within the Poitou-Charentes region, - Dordogne, Gironde, Landes, Lot-et-Garonne and PyrÃ ©nÃ ©es-Atlantiques within the Aquitaine region, - AriÃ ¨ge, Aveyron, Haut-Garonne, Gers, Lot, Hautes-PyrÃ ©nÃ ©es, Tarn and Tarn-et-Garonne within the Midi-PyrÃ ©nÃ ©es region, - Aude, Gard, HÃ ©rault, LozÃ ¨re, PyrÃ ©nÃ ©es-Orientales within Languedoc, - Nord and Pas-de-Calais within Nord-Pas-de-Calais, - Meurthe-et-Moselle, Meuse, Moselle and Vosges within the region of Lorraine, - Cher, Indre, Indre-et-Loire, Loir-et-Cher, Loiret and Eure-et-Loire within the Centre region, - CÃ ´te d'or, NiÃ ¨vre, SaÃ ´ne-et-Loire and Yonne within the region of Burgundy, - Allier, Cantal, Haute-Loire and Puy-de-DÃ ´me within the region of Auvergne, - Doubs, Jura, Haute-SaÃ ´ne, territoire de Belfort within the region of Franche-ComtÃ ©, - CorrÃ ¨ze, Creuse, Haute-Vienne within the Limousin region, - Aisne, Oise, Somme within the region of Picardie, - Alpes-de-Haute Provence, Hautes-Alpes, Alpes-Maritimes, Bouches-du-RhÃ ´ne, Var, Vaucluse within the region of Provence-Alpes-CÃ ´tes d'Azur, - Ain, ArdÃ ¨che, DrÃ ´me, IsÃ ¨re, RhÃ ´ne, Savoie, Haute-Savoie within the region of RhÃ ´ne-Alpes, - Aube, Marne, Haute Marne and Ardennes within the region of Champagne-Ardennes, - Haut-Rhin and Bas-Rhin within the region of Alsace, - Ville-de-Paris, Seine-et-Marne, Yvelines, Essonne, Hauts-de-Seine, Seine-Saint-Denis, Val-de-Marne and Val d'Oise within the Ile-de-France region. CHAPTER 3BelgiumThe provinces: - Brabant, - Hainaut, - LiÃ ¨ge, - Limbourg, - Luxembourg, - Namur, - West Flanders, - East Flanders. ANNEX II Parts of the territory of the Community which are recognized as being swine fever freeCHAPTER 1GermanyLand: BerlinRegierungsbezirke: - Chemnitz, Cottbus, Darmstadt, Dresden, Erfurt, Frankfurt, Gera, Giessen, Halle, Kassel, Leipzig, Magdeburg, Neubrandenburg, Potsdam, Rostock, Schwaben, Schwerin and Suhl. CHAPTER 2BelgiumThe province of Antwerp. CHAPTER 3FranceDepartments: - Haute Corse and Corse du Sud within the region of Corsica. CHAPTER 4ItalyThe provinces: - Alessandria, Asti, Cuneo, Novara, Torino and Vercelli (Piemonte region), - Valle d'Aosta, - Bergamo, Brescia, Como. Cremona, Mantova, Milan, Pavia, Sondrio and Varese (Lombardy region), - Bolzano and Trento (Trentino Alto Adige region), - Belluno, Padua, Rovigo, Treviso, Venezia, Verona and Vicenza (Veneto region), - Gorizia, Pordenone, Trieste and Udine (region of Friuli-Venezia Guilia), - Genova, Imperia, La Spezia and Savona (region of Liguria), - Bologna, Ferrara, Forli, Modena, Parma, Piacenza, Ravenna and Reggio Emilia (Emilia Romagna region), - Perugia and Terni (Umbria region), - Ancona, Ascoli Piceno, Macerata and Pesaro (Marche region), - Frosinone, Latina, Rieti, Rome and Viterbo (Lazio region), - Chieti, L'Aquila, Pescara and Teramo (Abruzzi region), - Campobasso and Isernia (Molise region), - Avellino, Benevento, Caserta, Naples and Salerno (Campania region), - Bari, Brindisi, Foggia, Lecce and Taranto (Puglie region), - Matera and Potenza (Basilicata region), - Cantazaro, Cosenza and Reggio Calabria (Calabria region), - Arezzo, Florence, Lucca, Pistoia and Massa Carrara (Toscana region), - Agrigento, Caltanissetta, Catania, Enna, Messina, Palermo, Ragusa, Siracusa and Trapani (Sicily region).